DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” has been used to designate the lower main blocks, however in figure 8 reference numeral 33 on the left is designating the inner block and the reference numeral on the right is designating the outer block. It is noted that the same issues occurs with reference numeral 33 designating the lower main pads.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a gap control assembly....to form a gap set between the lower main blocks and the upper sub-blocks connected to the upper sub-pads”, this renders the claim indefinite since the claim previously recites a single lower main block the gap control assembly is installed in; therefore it is unclear how there are a plurality of lower main blocks. Additionally if there are a plurality of lower main blocks, is there a gap control assembly associated with each of the lower main blocks or is there is single gap control assembly for all the lower main blocks. Clarification and/or correction is required.
There appears to be insufficient antecedent basis for the limitation “the upper sub-blocks” found in line 15.
With regards to claim 6, there appears to be insufficient antecedent basis for the limitation “the lower sub-blocks” found in line 4.
With regards to claim 9, the claim states “a limit switch installed in the lower holding unit in correspondence with the switch touch block”, it is unclear if the limitation is intending to set forth a limit switch is in correspondence with one of the switch touch blocks since the claim has previously recited multiple switch touch blocks or if the limitation is intending to set froth that each of the switch touch blocks has a corresponding limit switch. Clarification and/or correction is required.
With regards to claim 10, the claim states “a base member installed in the lower main blocks”, it is unclear if the limitation is intending to set forth a single base member installed within all the lower main blocks or if the limitation is intending to set forth a base member is installed of each of the lower main blocks. Clarification and/or correction is required.
	Examiner notes that no art has been applied to claims 1-14 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art” [see MPEP 2173.06.II].
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0178446 to Oooka et al  discloses a press tooling having a lower die 32, an upper die 38, a lower holding unit 34 including two side pads movable in an upper-lower direction and an upper holding unit including two side pads 36 integrally connected to the upper die 38 and a gap control assembly 24 pivotally installed on the lower side pads 34 [see figures 7; paragraphs 0072, 0075-0077].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725